Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action in responses to Amendments and Remarks filed 07/06/2021. It is noted the current Patent Application was field 05/03/2018; which claims foreign priority to 2017-098030, filed 05/17/2017.  Claim(s) 1 and 3-8 are pending. Claim(s) 1 and 8 are independent claims. Claim 2 is cancelled. Claim(s), 1 and 7-8 have been amended.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 07/06/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.
  

        Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (“US 20100011032 A1” filed 07/08/2009 [hereinafter “Fukuoka”], in view of Harrington et al., (“US 20070156745 A1” filed 07/24/2006 [hereinafter “Harrington”].
Independent Claim 1 Fukuoka teaches: An information processing apparatus, comprising: a manager that manages documents stored in a memory together with history information including version information indicating a history of revision; (Fukuoka in the Abstract and Para(s) 4, 7-8 and 31-32, describing the document management system, wherein documents stored in a document property storage unit together with history information including version information indicating a history of revision;) ....and a receiver that receives extraction criteria selected from the history information; and an extractor that extracts the documents from the memory based on the received extraction criteria (Fukuoka in Para(s) 7-8 and 31-32, further mentions receiving extraction criteria selected from the history information; and extracts the documents from the property storage unit based on the extraction criteria…) and an extractor that extracts the documents from the memory based on the received extraction criteria (Fukuoka in Para 74 further includes the file property extraction unit puts the extracted information in the RAM (temporary checkout unit)…in Para(s) 31-32, further mentions extracting the documents from the document property storage unit based on the extraction criteria…)
Fukuoka further teaches: the history information including deletion instruction information indicating an instruction to delete an entire document stored in the memory… (Fukuoka Para 42, describing during operation to specify a process to be performed on folders or documents. Examples of commands include a sub folder creation command, a document registration command, a check out command, a check in command, a delete command, a download command, etc. If one of these commands is issued by a user by clicking a corresponding one of buttons 303 (e.g., create folder button), the PC 101 or the document management system 106 executes a process according to the command…) In the BRI [Broadest Reasonable Interpretation] is recognized as an instruction to delete an entire document stored in the memory as claimed.
Fukuoka does not expressly teach… indicating an instruction to delete ... that does not physically delete the document...; however, the combination of Fukuoka and Harrington teach these limitations (In Harrington in Para(s) 49 and 66 and 78), describing deleting command and "dangling references" ...wherein actual physical deletion of a source document or the metadata of the source document will not take place until a decision regarding existing references can be made...until time when the documents is no longer needed...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Fukuoka’s document management system, wherein the history information 

Claim 5 Fukuoka and Harrington further teach: further comprising a generator that generates file names of the extracted documents so that the file names include output order information indicating an output order corresponding to a display order OR a print order of the documents; (Fukuoka in Para(s) 44-45, 51, 57-59 and 63, describing files are managed such that one version is assigned to one file with a file names to a document management system having the version management capability… monitoring is performed to detect an occurrence of copying of a file from a file system include output order information indicating an output order corresponding to a display order..)

Claim 6 Fukuoka and Harrington further teach: wherein the generator generates a summary that summarizes the extraction criteria. (In Harrington in Para(s) 9, 29 and 36), describing summarization where a lengthy fragment of a document is transformed so that only a summary appears in the referencing document...that is being retrieved ) …) In the BRI [Broadest Reasonable Interpretation] 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Fukuoka’s document management system, wherein the history information includes deletion instruction, to include a means said wherein the generator generates a summary that summarizes the extraction criteria as taught by Harrington, that makes it possible to perform batch registration in such a manner that a plurality of files on a file system having no capability of managing versions are registered as a group of a single document, and it also becomes possible to identify a final updater of each version. [In Fukuoka Para 93]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding independent Claim 8, is fully incorporated similar subject of claim 1 cited above, and is similarly rejected along the same rationale.







Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (“US 20100011032 A1” filed 07/08/2009 [hereinafter “Fukuoka”], in view of Harrington et al., (“US 20070156745 A1” filed 07/24/2006 [hereinafter “Harrington”], and further in view of Edson et al., (“US 20170200122 A1” filed 08/16/2016 [hereinafter “Edson”].
Claim 3 Fukuoka and Harrington teaches: wherein the extraction criteria include … a specific person written in the documents; (Fukuoka in Para(s) 32 and 51 and 55-60, describing the extraction criteria include ascending order of date/time of updating of events that have occurred to a specific person written in the documents …),
Fukuoka and Harrington do not expressly teach: wherein the extraction criteria include a date range of end dates of events that have occurred …; however, the combination of Fukuoka, Harrington and Edson teach these limitations (In Edson in Para(s) 6 and 1035-1038, describing the extraction criteria (track changes and versioning) to the document; includes a date range of end dates of events that have occurred…)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Fukuoka and Harrington’s document management system, to include a means said … wherein the extraction criteria include a date range of end dates of events that have occurred …;  as taught by Edson, that makes it possible to perform batch registration in such a manner that a plurality of files on a file system having no capability of managing versions are registered as a group of a single document, and it also becomes possible to identify a final updater of each version. [In Fukuoka Para 93]. It is .

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (“US 20100011032 A1” filed 07/08/2009 [hereinafter “Fukuoka”], in view of Harrington et al., (“US 20070156745 A1” filed 07/24/2006 [hereinafter “Harrington”], and further in view of Aizawa (“US 20080134023 A1” filed 06/11/2007- published 06/05/2008 (FUJI XEROX) [hereinafter “Aizawa”].
Claim 7 Fukuoka and Harrington do not teach… wherein when the extraction criteria indicate that a deleted document is excluded, the summary includes information on the excluded document; however, the combination of Fukuoka, Harrington and Aizawa teach these limitations (In Aizawa in Para 18, describing the document management device 1 includes, in terms of functions, a version management unit 21, a change point extraction unit 22, an additional information setting unit 23, an additional information acquisition unit 24, an additional information update unit 25, a report unit 26, and a document retrieving unit 27…Also in Para 46, further mentions … the additional information update unit 25 may perform control so as not to copy the additional information, so that the additional information satisfying the deletion condition is not inherited in the revised document information. … As a result, the additional information which is a "modification instruction" is not shown in the revised document information when the designated modification is completed.)
In the BRI is recognized as the summary includes information on the excluded document as claimed.
at the time before the effective filing date of the claimed invention was made to modify Fukuoka and Harington’s document management system, to include a means said … wherein when the extraction criteria indicate that a deleted document is excluded, the summary includes information on the excluded document as taught by Aizawa, that makes it possible to perform batch registration in such a manner that a plurality of files on a file system having no capability of managing versions are registered as a group of a single document, and it also becomes possible to identify a final updater of each version. [In Fukuoka Para 93]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (“US 20100011032 A1” filed 07/08/2009 [hereinafter “Fukuoka”], in view of Harrington et al., (“US 20070156745 A1” filed 07/24/2006 [hereinafter “Harrington”], and further in view of Edson et al., (“US 20170200122 A1” filed 08/16/2016 [hereinafter “Edson”], and further in view of Goyal et al., (“US 20180285326 A1” filed 03/31/2017 [hereinafter “Goyal”].
Claim 4 Fukuoka, Harrington and Edson teach: wherein the extraction criteria further include information indicating sources where the documents are created … (Fukuoka in Para(s) 6, 32 and 51 and 55, describing extraction criteria further include information indicating which user  created the document and which version…)
Fukuoka, Harrington and Edson do not expressly teach… and information indicating types of the documents; however, the combination of Fukuoka, Harrington and Edson and Goyal teach these limitations (In Goyal in Para(s) 6, 129 and 138), describing based on the mapped sentences and identified change types ….the  identifying changes made between document versions … revised sentences (i.e., deleting…), the document-comparison system optionally generates a comparison of a first version and a second version of a document that identifies changes by change type…of the document versions... )
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Fukuoka, Harrington and Edson’s document management system, indicating sources where the documents are created, to include a means said … and information indicating types of the documents as taught by Goyal, that provides flexible representation of revisions; which can increase an individual's review time by requiring line-by-line comparison of documents or review of every marked-up revision within a marked-up document (In Goyal Para 2). It is noted the KSR ruling recommends references directed to similar subject matter to be combined.









    Response to Argument
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see above rejection for details, also the remarks page 4).

In addition, Examiner retains Fukuoka, because Fukuoka relates to document management system, wherein documents stored in a document property storage unit together with history information including version information indicating a history of revision... also receiving extraction criteria selected from the history information; and extracts the documents from the property storage unit based on the extraction criteria…also includes a delete command interface instruction, [Para(s) 4, 7-8, 31-32, 42 and 74]. Also Examiner retains Edson, because in Edson Para(s) 6 and 1035-1038, describing the extraction criteria (track changes and versioning) to the document; includes a date range of end dates of events that have occurred....Also Examiner retains Goyal, because Goyal in Para(s) 6, 129 and 138, describing the steps said based on the mapped sentences and identified change types ….the  identifying changes made between document versions … revised sentences (i.e., deleting…), the document-comparison system optionally generates a comparison of a first version and a second version of a document that identifies changes by change type…of the document versions... Also Examiner retains Aizawa, because Aizawa in Para 18, describing the document management device 1 includes, in terms of functions, a version management unit 21, a change point extraction unit 22, an additional information setting unit 23, an additional information acquisition unit 24, an additional information update unit 25, a report unit 26, and a document retrieving unit 27…Also in Para 46, further mentions … the additional information update unit 25 may perform control so as not to copy the 
Accordingly, for at least all the above evidence, therefore the Examiner respectfully maintains the rejection of claims 1 and 3-8 at least at this time.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. ----------- ----------------				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUOC A TRAN/           Primary Examiner, Art Unit 2177